  Case 7:19-cv-00185 Document 1-2 Filed on 05/30/19 in TXSD Page 1 of 7
                                                                             Eleclronically Flied
                                                                             4110120193:30 PM
                                                                             Hidalgo County District Clerks
                                                                             Reviewed By: Armando Cantu

                                    . C-1628-19-H
                          CAUSE NO. ________________


 ALONZO CANTU CONSTRUCTION, INC., §                             IN THE DISTRICT COURT
                                             §
                             Plaintiff       §
                                             §
                                             §
VS.                                          §                        JUDICIAL DISTRICT
                                             §
                                             §
PANASONIC CORPORATION OF                     §
NORTH AMERICA,                               §
                                             §
                            Defendant        §                HIDALGO COUNTY, TEXAS


                           PLAINTIFF'S ORIGINAL PETITION

TO THE HONORABLE JUDGE AND JURY OF SAID COURT:

       COMES NOW ALONZO CANTU CONSTRUCTION, INC., Plaintiff herein

complaining of PANASONIC CORPORATION OF NORTH AMERICA, Defendant herein,

and for cause of action would respectfully show unto the Court and jury the following:

                                             I.

                                         PARTIES

       Plaintiff ALONZO CANTU CONSTRUCTION, INC., is a Texas Corporation with its

principal place of business in McAllen, Hidalgo County, Texas. Plaintiff is a citizen of the

State of Texas.

       Defendant PANASONIC CORPORATION OF NORTH AMERICA does business as

PANASONIC MEDIA ENTERTAINMENT COMPANY, PANASONIC ENTERPRISE

SOLUTIONS COMPANY, PANASONIC SPORTS ENTERTAINMENT BUSINESS UNIT,

among other names ("Panasonic"). PANASONIC MEDIA ENTERTAINMENT COMPANY

does business in Hidalgo County, Texas, and its principal address is 330 S. Royal Lane,



                                         EXHIBIT
                                            B-1
   Case 7:19-cv-00185 Document 1-2 Filed on 05/30/19 in TXSD Page 2 of 7
                                                                                 Electronically Filed
                                                                                 4/10/20193:30 PM
                                                                                 Hidalgo County District Clerks
                                                                                 Reviewed By: Armando Cantu
                                                C-1628-19-H

 Coppell, Texas 75019.                Panasonic may be served with citation by service upon its

 registered agent, CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas

 75201-3136.

                                                     II.

                                              DISCOVERY PLAN

          Plaintiff intends to prosecute this case under a Level 3 discovery control plan, in

 accordance with Rule 190.3 of the Texas Rules of Civil Procedure.

                                                     III.

                                                  VENUE

          Venue of this action is proper in Hidalgo County, Texas, pursuant to Section 15.002

of the Texas Civil Practice and Remedies Code, in that Hidalgo County is the county in

which all or a sUbstantial part of the events or omissions giving rise to the claim occurred.

                                                    IV.

                                         AMOUNT IN CONTROVERSY

          Pursuant to Rule 47 of the Texas Rules of Civil Procedure, the amount in

controversy, and the relief sought herein, is within the jurisdiction of this Court. Plaintiff

seeks monetary relief over $1 ,000,000.00.

                                                    V.

                                                 NOTICES

          Plaintiff has complied, or will have complied prior to trial, with all conditions

precedent to bringing this suit, and all notices required by law have been given or will be

timely given. As a result of the breach of the parties' oral agreement, Plaintiff will send



PLAINTIFF'S ORIGINAL PETITION - PAGE 2 OF 7
   Case 7:19-cv-00185 Document 1-2 Filed on 05/30/19 in TXSD Page   3 of 7Filed
                                                              Electronically
                                                                               4/10120193:30 PM
                                                                               Hidalgo County District Clerks
                                                                               Reviewed By: Armando Cantu
                                             C-1628-19-H

 notice to Defendant ofthis claim, pursuant to Chapter 38.001 (8) of the Texas Civil Practice

 & Remedies Code.

                                                 VI.

                                               FACTS

          On or about November 30, 2017, Alonzo Cantu Construction, Inc. (Cantu

 Construction,) entered into Subcontractor Agreements ("Agreements") with Panasonic

Media Entertainment Company ("Panasonic Media"), through its General Manager, Ted

Leamy. Subsequently, various change orders were entered into between Plaintiff and

Panasonic Media or Panasonic's related entities.

          At all times, Panasonic was aware of, and knew of, the uses to which Cantu

Construction intended for the proposed sound system and related equipment. Panasonic

was also aware of the requirements for the NBA G-League games, and knew that these

required items and equipment must be completed, installed and properly working on a

timely basis.

          Pursuant to the terms of the Agreements, Panasonic was to install the following at

the Bert Ogden Arena: a scoreboard, ribbon board, TV board, camera system, IPV,

marquee outside the Arena, three hanging screens inside the Arena, among other items,

and ensure that all such items were in working order and suited for the Arena, as built.

         Additionally, the change orders included, but were not limited to, the following:

scoring system package; additional scoring system material to be WNBA and G-League

compliant; end-of-period strip lights that go on score table/press row and one stoppage

strip light that goes on score table/press row; locker room clocks; TvOne multi view splitter;

score table; and Chyronhego CrossFire.

PLAINTIFF'S ORIGINAL PETITiON· PAGE 3 OF 7
   Case 7:19-cv-00185 Document 1-2 Filed on 05/30/19 in TXSD Page    4 of 7Filed
                                                              Electronically
                                                                               4/10120193:30 PM
                                                                               Hidalgo County District Clerks
                                                                               Reviewed By: Armando Cantu
                                             C·1628·19·H

          Furthermore, even though Panasonic knew of the proposed use of the arena, it did

 not initially recommend the items identified in Change Order Number 003, whim it knew

 that Cantu Construction was relying on Panasonic, due to its claimed expertise in the

 sports entertainment business, to suggest the appropriate tables, clocks, etc., and advise

 Cantu Construction of the need for acoustic materials. While the G-League required items

were later included in a change order, some of the items have not been installed or even

ordered, built or constructed. As noted by the Agreements, "time [was] of the essence."

          Panasonic did not finish the work contemplated by the Agreements, and had not

timely fulfilled its obligations under the terms of those Agreements and the change orders.

Panasonic left Cantu Construction with an unfinished and defective sound system, no

scoring table, and no clocks in all locker rooms. These are just a few of the many

problems that existed at the Bert Ogden Arena as a result of Defendant failing to comply

with the original Agreements.

          On or about November 1,2018, as a result of the disputes that arose between

these parties as to the amounts owed; as to the timeliness of the work performed; as to the

credits to which Plaintiff claimed it was entitled; as to the quality of the sound system

installed; as to the reliability of the sound system that was installed; among other concerns;

and pursuant to the requirements of the Agreements; Plaintiff and Defendant met in

Hidalgo County, Texas, in an attempt "to settle any disputes first through direct

discussions." As a result of the meeting and after sincere direct discussions, the parties

reached a new agreement.

         Pursuant to the terms of the new agreement, which superceded the prior written

agreements, Five Hundred Thousand and Noli OOths dollars ($500,000.00) would be wired

PLAINTIFF'S ORIGINAL PETITION· PAGE 4 OF 7
   Case 7:19-cv-00185 Document 1-2 Filed on 05/30/19 in TXSD Page   5 of 7Filed
                                                              Electronically
                                                                               4/10/20193:30 PM
                                                                               Hidalgo County District Clerks
                                                                               Reviewed By: Armando Cantu
                                             C-1628-19-H

 by Plaintiff to Defendant within a week of the new agreement; the remaining work, as was

 outlined in the previous written agreements, would be promptly completed by Defendant

 (estimated to take no more than a couple of months); another Five Hundred Thousand and

 No/100ths dollars ($500,000.00) would then be wired by Plaintiff to Defendant after all the

 items noted in the prior Agreements and the change orders were completed; and finally,

after the punch list items were completed and all liens released, the final payment would

be made, in the amount contemplated by the prior superceded agreements, taking into

account all outstanding credits owed to Plaintiff, including credits for all payments

previously made. This was all to be completed within two to four months, at most.

          Both parties agreed to the terms of this new agreement, which took the place of and

superceded the prior written Agreements. The parties shook hands to signify acceptance

of the new agreement. The parties have referred to this new oral agreement as "the

agreement," the "handshake deal" and the "handshake agreement."

          However, notwithstanding the fact that Plaintiff has been, and still is, willing and

able to comply with the new agreement between the parties, within days of making this new

agreement, and as Plaintiff was preparing to wire Five Hundred Thousand and no/10oths

dollars ($500,000.00) to Defendant in compliance with the terms of the new agreement,

Defendant breached the new agreement, and indicated that it would no longer abide by the

new agreement. Defendant also, unilaterally, without notice, and in violation of the parties'

new handshake agreement, pulled its workers off the job and has not yet returned. It is

now April of 2019, and over 4 months have passed since the handshake deal, and the

work and payments governed by the handshake deal should have been completed by this

date, but the work has not been completed, repaired and corrected.

PLAINTIFF'S ORIGINAL PETITION· PAGE 5 OF 7
   Case 7:19-cv-00185 Document 1-2 Filed on 05/30/19 in TXSD Page    6 of 7Filed
                                                              Electronically
                                                                               4/10/20193:30 PM
                                                                                Hidalgo County District Clerks
                                                                                Reviewed By: Armando Cantu
                                                  C-1628-19-H

           The Bert Ogden Arena is continuing to have numerous issues with the sound

 system, the displays, repair parts and other items which were provided and installed by

 Panasonic.         Such problems are directly related to the breach by Defendant of the

 November 1, 2018 agreement.

                                                      VII.

                                              BREACH OF CONTRACT

          Plaintiff hereby incorporates the facts set out in paragraph VI. above. Plaintiff, as

a result of Defendant breaching the November 1, 2018 agreement with Plaintiff, has

suffered damages which were directly caused by Defendant's breach of the November 1,

2018 agreement. Plaintiff hereby sues for all such damages.

                                                     VIII.

                                               ATTORNEY'S FEES

          Defendant's conduct, as described in this petition, and the resulting damages and

losses to Plaintiff, have necessitated that Plaintiff retain the firm whose name is subscribed

to this petition to prosecute this lawsuit. Plaintiff is, therefore, entitled to recover from

Defendant an additional sum to compensate Plaintiff for the reasonable attorney's fees it

has incurred in the preparation and prosecution of this action, as well as reasonable fees

for any and all appeals to other courts. Plaintiff hereby sues for such attorney's fees.

                                                      IX.

                                              INTEREST AND COSTS

          Plaintiff is further entitled to recover prejudgment interest and post-jUdgment

interest, as well as all costs of court from Defendant. Plaintiff hereby sues for such interest

and costs.

PLAINTIFF'S ORIGINAL PETITION - PAGE 6 OF 7
                                                               Electronically
    Case 7:19-cv-00185 Document 1-2 Filed on 05/30/19 in TXSD Page    7 of 7Filed
                                                                                     4/10/20193:30 PM
                                                                                     Hidalgo County District Clerks
                                                                                     Reviewed By: Armando Cantu
                                              C-1628-19-H

                                                   x.
                                                PRAYER

           WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant be Cited

 to appear herein and that upon final hearing, Plaintiff have judgment against Defendant for:

           (a)      actual damages, within the jurisdictional limits of the Court;

           (b)      attorney's fees, as applicable, including conditional attorney's
                    fees for any and all appeals;

          (c)       pre-judgment interest;

           (d)      post-judgment interest as allowed by law;

          (e)       costs of court; and

          (f)       all other relief requested hereinabove, or to which Plaintiff may
                    be justly entitled, whether at law or in equity.

                                                Respectfully submitted,

                                                HOLE & ALVAREZ, L.L.P.
                                                P. O. Box 720547
                                                McAllen, Texas 78504-0547
                                                Telephone No.: (956) 631-2891
                                                Telecopier No.: (956) 631-2415
                                                Email:       Mail@HoleAlvarez.com


                                                By:     lsI Ronald G. Hole
                                                        Ronald G. Hole
                                                        State Bar No. 09834200
                                                        ATTORNEYS FOR PLAINTIFF




PLAINTIFF'S ORIGINAL PETITION - PAGE 7 OF 7
